


110 HR 2036 IH: Marine and Hydrokinetic Renewable

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2036
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Inslee (for
			 himself, Mr. Holt,
			 Mr. Hall of New York,
			 Ms. Bordallo,
			 Mr. Delahunt, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Science and
			 Technology, Ways and
			 Means, and Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote the development and use of marine and
		  hydrokinetic renewable energy technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine and Hydrokinetic Renewable
			 Energy Promotion Act.
		2.DefinitionFor purposes of this Act, the term
			 marine and hydrokinetic renewable energy means electrical energy
			 from—
			(1)waves, tides, and
			 currents in oceans, estuaries, and tidal areas;
			(2)free flowing water
			 in rivers, lakes, and streams;
			(3)free flowing water
			 in man-made channels, including projects that utilize nonmechanical structures
			 to accelerate the flow of water for electric power production purposes; and
			(4)differentials in
			 ocean temperature (ocean thermal energy conversion).
			The term shall
			 not include energy from any source that utilizes a dam, diversionary structure,
			 or impoundment for electric power production purposes, except as provided in
			 paragraph (3).3.Research and
			 development
			(a)ProgramThe Secretary of Energy, in consultation
			 with the Secretary of Commerce and the Secretary of the Interior, shall
			 establish a program of marine and hydrokinetic renewable energy research
			 focused on—
				(1)developing and
			 demonstrating marine and hydrokinetic renewable energy technologies;
				(2)reducing the
			 manufacturing and operation costs of marine and hydrokinetic renewable energy
			 technologies;
				(3)increasing the
			 reliability and survivability of marine and hydrokinetic renewable energy
			 facilities;
				(4)integrating marine
			 and hydrokinetic renewable energy into electric grids;
				(5)identifying
			 opportunities for cross fertilization and development of economies of scale
			 between offshore wind and marine and hydrokinetic renewable energy sources;
				(6)identifying, in
			 consultation with the Secretary of Commerce and the Secretary of the Interior,
			 the environmental impacts of marine and hydrokinetic renewable energy
			 technologies and ways to address adverse impacts, and providing public
			 information concerning technologies and other means available for monitoring
			 and determining environmental impacts; and
				(7)standards
			 development, demonstration, and technology transfer for advanced systems
			 engineering and system integration methods to identify critical
			 interfaces.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $50,000,000 for each of the
			 fiscal years 2008 through 2017.
			4.Adaptive
			 Management and Environmental Fund
			(a)FindingsThe
			 Congress finds that—
				(1)the use of marine
			 and hydrokinetic renewable energy technologies can avoid contributions to
			 global warming gases, and such technologies can be produced
			 domestically;
				(2)marine and
			 hydrokinetic renewable energy is a nascent industry; and
				(3)the United States
			 must work to promote new renewable energy technologies that reduce
			 contributions to global warming gases and improve our country’s domestic energy
			 production in a manner that is consistent with environmental protection,
			 recreation, and other public values.
				(b)EstablishmentThe
			 Secretary of Energy shall establish an Adaptive Management and Environmental
			 Fund, and shall lend amounts from that fund to entities described in subsection
			 (f) to cover the costs of projects that produce marine and hydrokinetic
			 renewable energy. Such costs include design, fabrication, deployment,
			 operation, monitoring, and decommissioning costs. Loans under this section may
			 be subordinate to project-related loans provided by commercial lending
			 institutions to the extent the Secretary of Energy considers
			 appropriate.
			(c)Reasonable
			 accessAs a condition of receiving a loan under this section, a
			 recipient shall provide reasonable access, to Federal or State agencies and
			 other research institutions as the Secretary considers appropriate, to the
			 project area and facilities for the purposes of independent environmental
			 research.
			(d)Public
			 availabilityThe results of any assessment or demonstration paid
			 for, in whole or in part, with funds provided under this section shall be made
			 available to the public, except to the extent that they contain information
			 that is protected from disclosure under section 552(b) of title 5, United
			 States Code.
			(e)Repayment of
			 loans
				(1)In
			 generalThe Secretary of Energy shall require a recipient of a
			 loan under this section to repay the loan, plus interest at a rate of 2.1
			 percent per year, over a period not to exceed 20 years, beginning after the
			 commercial generation of electric power from the project commences. Such
			 repayment shall be required at a rate that takes into account the economic
			 viability of the loan recipient and ensures regular and timely repayment of the
			 loan.
				(2)Beginning of
			 repayment requiredNo repayments shall be required under this
			 subsection until after the project generates net proceeds. For purposes of this
			 paragraph, the term net proceeds means proceeds from the
			 commercial sale of electricity after payment of project-related costs,
			 including taxes and regulatory fees that have not been paid using funds from a
			 loan provided for the project under this section.
				(3)TerminationRepayment
			 of a loan made under this section shall terminate as of the date that the
			 project for which the loan was provided ceases commercial generation of
			 electricity if a governmental permitting authority has ordered the closure of
			 the facility because of a finding that the project has unacceptable adverse
			 environmental impacts, except that the Secretary shall require a loan recipient
			 to continue making loan repayments for the cost of equipment, obtained using
			 funds from the loan that have not otherwise been repaid under rules established
			 by the Secretary, that is utilized in a subsequent project for the commercial
			 generation of electricity.
				(f)Adaptive
			 management planIn order to receive a loan under this section, an
			 applicant for a Federal license or permit to construct, operate, or maintain a
			 marine or hydrokinetic renewable energy project shall provide to the Federal
			 agency with primary jurisdiction to issue such license or permit an adaptive
			 management plan for the proposed project. Such plan shall—
				(1)be prepared in
			 consultation with other parties to the permitting or licensing proceeding,
			 including all Federal, State, municipal, and tribal agencies with authority
			 under applicable Federal law to require or recommend design or operating
			 conditions, for protection, mitigation, and enhancement of fish and wildlife
			 resources, water quality, navigation, public safety, land reservations, or
			 recreation, for incorporation into the permit or license;
				(2)set forth specific
			 and measurable objectives for the protection, mitigation, and enhancement of
			 fish and wildlife resources, water quality, navigation, public safety, land
			 reservations, or recreation, as required or recommended by governmental
			 agencies described in paragraph (1), and shall require monitoring to ensure
			 that these objectives are met;
				(3)provide
			 specifically for the modification or, if necessary, removal of the marine or
			 hydrokinetic renewable energy project based on findings by the licensing or
			 permitting agency that the marine or hydrokinetic renewable energy project has
			 not attained or will not attain the specific and measurable objectives set
			 forth in paragraph (2); and
				(4)be approved and
			 incorporated in the Federal license or permit.
				(g)SunsetThe
			 Secretary of Energy shall transmit a report to the Congress when the Secretary
			 of Energy determines that the technologies supported under this Act have
			 achieved a level of maturity sufficient to enable the expiration of the
			 programs under this Act. The Secretary of Energy shall not make any new loans
			 under this section after the report is transmitted under this
			 subsection.
			5.Programmatic
			 environmental impact statementThe Secretary of Commerce and the Secretary
			 of the Interior shall, in cooperation with the Federal Energy Regulatory
			 Commission and the Secretary of Energy, and in consultation with appropriate
			 State agencies, jointly prepare programmatic environmental impact statements
			 which contain all the elements of an environmental impact statement under
			 section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332),
			 regarding the impacts of the deployment of marine and hydrokinetic renewable
			 energy technologies in the navigable waters of the United States. One
			 programmatic environmental impact statement shall be prepared under this
			 section for each of the Environmental Protection Agency regions of the United
			 States. The agencies shall issue the programmatic environmental impact
			 statements under this section not later than 18 months after the date of
			 enactment of this Act. The programmatic environmental impact statements shall
			 evaluate among other things the potential impacts of site selection on fish and
			 wildlife and related habitat. Nothing in this section shall operate to delay
			 consideration of any application for a license or permit for a marine and
			 hydrokinetic renewable energy technology project.
		6.Production credit for
			 electricity produced from marine renewables
			(a)In
			 generalParagraph (1) of section 45(c) of the Internal Revenue
			 Code of 1986 (relating to resources) is amended by striking and
			 at the end of subparagraph (G), by striking the period at the end of
			 subparagraph (H) and inserting , and, and by adding at the end
			 the following new subparagraph:
				
					(I)marine and hydrokinetic renewable
				energy.
					.
			(b)Marine
			 renewablesSubsection (c) of section 45 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(10)Marine and
				hydrokinetic renewable energy
						(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
							(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
							(ii)free flowing
				water in rivers, lakes, and streams,
							(iii)free flowing
				water in man-made channels, including projects that utilize nonmechanical
				structures to accelerate the flow of water for electric power production
				purposes, or
							(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
							(B)ExceptionsSuch term shall not include any energy
				which is—
							(i)described in
				subparagraphs (A) through (H) of paragraph (1), or
							(ii)derived from any
				source that utilizes a dam, diversionary structure, or impoundment for electric
				power production purposes, except as provided in subparagraph
				(A)(iii).
							.
			(c)Definition of
			 facilitySubsection (d) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the taxpayer which
				is originally placed in service after the date of the enactment of this
				paragraph and before January 1,
				2009.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
			7.Investment credit
			 and 5-year depreciation for equipment which produces electricity from marine
			 and hydrokinetic renewable energy
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 (relating to energy property) is amended by striking
			 or at the end of clause (iii), by inserting or at
			 the end of clause (iv), and by adding at the end the following new clause:
				
					(v)equipment which uses marine and
				hydrokinetic renewable energy (as defined in section 45(c)(10)) but only with
				respect to periods ending before January 1,
				2018,
					.
			(b)30 percent
			 creditClause (i) of section 48(a)(2)(A) of such Code is amended
			 by striking and at the end of subclause (II) and by adding at
			 the end the following new subclause:
				
					(IV)energy property
				described in paragraph (3)(A)(v),
				and
					.
			(c)Credits allowed
			 for investment and productionParagraph (3) of section 48(a)(3)
			 is amended by inserting (other than property described in subparagraph
			 (A)(v)) after any property in the last sentence thereof.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
			
